Title: To Benjamin Franklin from Leendert de Neufville, 8 February 1781
From: Neufville, Leendert de
To: Franklin, Benjamin


Honoured Sir
Amsterdam 8 feby 1781
I am much oblidged by the honour Your Excellency did me of writing to me the 20th passd. The disagreable Situation of Mr Diggs I alluded to was then caused by Mr Trumbulls mentioning his name in his trial & his thus becoming a more immediate object of Ministrys attention whilest on the other hand Some Americans that owed their escape to his care had behaved rather imprudently by telling their Story to the Capt. of the vessel they came over in; but I am Sorry to Say that this is a good deal worse Still at present Mr Warren & your Mr Brailsford being both taken up the latter with a recommendation letter in his pocket Signed T. D. Your Excellency knows I Suppose that this Mr Brailsford was Said to be author of the letter found with Mr Trumbull Signed White; Thus I find that the Suspicions falling on Mr Dgs he is oblidged to keep much out of the way for fear that the Same insolence might extend to himself; Young Mr Warren was Suspected on acct of his correspondance with Coll Tyler but which I believe has been found innocent; I hope that Mr Digges wil come away in time as the example of Mr Trumbull Shows that innocence can not avail against the inveterate rage of a corrupted Ministry; often his release was promised alreaydy but with no effect as yet.

Mr Temple used to behave with So much caution in writing &ca that nothing absolutely could be done against him; he had Some thoughts I beleave of returning home when I left England but the new warr with our republick has I Suppose interfeared with his plan; I did receive no tiding from him Since & do not know accordingly what his present intentions are.
My Father is much oblidged by Your Excellencys kind remembrance & has ordered me to present her with his best respects.
I thought it my duty to wait on Mr Deane but had not the pleasure to find him at home he did me the favour to ask me by a card whether I had any letters for Paris but the Shortness of the time prevented my getting this ready which I hope wil be Satisfactery; Should Your Excellency desire any other information about Some particular circumstances I wil be very happy in informing her as much as it lays in my power as it is with the greatest veneration & respect I Have the honour to be Your Excellencys Most Obedient & Very humble Servant
L: DE Neufville Son
